William B. Brown, J.,
dissenting. By holding as a matter of law that men marrying women with the knowledge that they are pregnant by someone else agree to stand in loco parentis to the unborn offspring, the majority opinion endorses a conclusive presumption of paternity and deprives children conceived out of wedlock of a source of support from their natural fathers. Because I have serious reservations about the validity and consequences of the majority’s holding, I dissent.
I.
To begin with, there is no correlation between .the results of the majority’s holding and the weight traditionally accorded the interests of those directly or indirectly affected by support proceedings. The interests most frequently invoked under facts like those of the instant cause are those of the child, who is neither responsible for his predicament nor capable of protecting, himself, and the state, which is responsible for the child’s welfare if other sources of support are not available. (Francken v. State [1926], 190 Wisc. 424, 436, 437, 209 N. W. 766, 770.) By denying the child a right to receive support from his natural father, the majority opinion limits the child’s private sources of support, increases the possibility that he will become a public charge and defeats the interests of both child and state. Moreover, by declaring the mother’s husband to be the child’s sole source of support payments, the majority ignores any moral duty owed by the biological father (Carter v. Krise [1859], 9 Ohio St. 402, 405), and rewards' the natural father for his indifference while it’ *142penalizes the husband for marrying the child’s mother. Finally, not only does the majority holding penalize the child, the state and the husband while it protects the natural father from the consequences of his meretricious acts, but, because this court has granted the illegitimate child conceived in wedloch the right to sue his natural father for support in a civil action (Franklin v. Julian [1972], 30 Ohio St. 2d 228), the majority holding also promotes the unequal treatment of adulterine and nonadulterine illegitimates and their putative and natural fathers.
In addition, the majority’s holding may well run afoul of the Due Process Clause of the Fourteenth Amendment. When the majority frees biological fathers from any duty of support by declaring those men who marry pregnant women to be the fathers of the women’s offspring, it en-grafts onto Ohio’s support statutes a conclusive presumption of paternity which bears no rational relationship to the state’s interest in procuring private support for illegiti-mates and which may be unconstitutional.
“* * * [p]ermanent irrebuttable presumptions have long been disfavored under the Due Process Clauses of the Fifth and Fourteenth Amendments,” especially when they are “not necessarily or universally true in fact, and when the state has reasonable alternative means of making the crucial determination.” Vlandis v. Kline (1973), 412 U. S. 441, 446 and 452. Since common sense dictates that a man’s temporary concern for an unwed mother does not necessarily include a permanent concern for the welfare of her offspring,- and since the state has the means of determining whether a husband is actually the father of his wife’s child ánd whether he intended, by marrying her, to assume the responsibility for her illegitimate offspring, the conclusive presumption implicit in the majority opinion constitutes á denial of due process under the Fourteenth Amendment.
n.
Perhaps because of the anomalous and possibly unconstitutional results which it produces, there is very little legal support in this or other jurisdictions, for the majority’s holding. A presumption of legitimacy arising frojq *143birth in wedlock was recognized at common law (see 1 Blackstone’s Commentaries 457-458 [1765]), and exists in virtually every American jurisdiction (annotation, 57 A. L. R. 2d 729, 732), but that presumption has generally been held to be rebuttable (annotation, 57 A. L. R. 2d 729, 732, 739). Indeed, nowhere is its rebuttable quality more evident than in those jurisdictions, cited by the majority, which have turned to theories of estoppel or express contract to bar individual husbands, who expressly committed themselves to supporting the child as well as the mother, from rebutting the presumption. (See Clevenger v. Clevenger [1961], 189 Cal. App. 2d 658, 11 Cal. Rptr. 707; T. v. T. [1976], 216 Va. 867, 224 S. E. 2d 148, and, in general, annotation, 90 A. L. R. 2d 583.)
Ohio’s precedent for the majority’s holding is also scanty. Miller v. Anderson (1885), 43 Ohio St. 473, which the majority opinion approves and follows, is almost one hundred years old and certainly displays the “ancient passions and prejudices” which this court recently criticized in Franlclin v. Julian, supra, at page 232. Moreover, the facts of the Miller case provide much stronger support for a presumption of paternity than do those of the instant cause since the husband in that case lived with the mother until his death and fathered a child by her after their marriage. Finally, the Miller opinion runs counter to a number of cases declaring the presumption of paternity in cases substantially similar to the instant cause to be rebuttable. See Powell v. State, ex rel. Fowler (1911), 84 Ohio St. 165; State, ex rel. Walker, v. Clark (1944), 144 Ohio St. 305; and Franklin v. Julian, supra. (The holding of Romweber v. Martin [1972], 30 Ohio St. 2d 25, is inapposite because .the husband in that ease was also the child’s natural father.)
Given the weak precedent supporting the majority opinion, and the anomalous and possibly unconstitutional results which it produces, I respectfully dissent.
O’Neill, C. J., and Sweeney, J., concur in the foregoing dissenting opinion.